Citation Nr: 9905070	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the child of the veteran, [redacted] became 
permanently incapable of self-support prior to attaining the 
age of eighteen years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July to December 
1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

On August 3, 1998, representatives of the veteran and of the 
Secretary of VA filed with the Court a joint motion for 
remand.  The representatives moved to vacate and remand the 
Board's January 1998 decision as to the issue of whether the 
child of the veteran, [redacted], became permanently 
incapable of self support prior to attaining the age of 
eighteen years.  The Court granted the joint motion.  
[redacted].


FINDINGS OF FACT

1.  [redacted] is a child of the veteran who attained the age 
of 18 on May [redacted], 1995.

2.  He attended, but did not complete high school.

3.  His disabilities did not render him permanently incapable 
of self-support prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of [redacted] as a "child" of 
the veteran based on permanent incapacity for self-support 
prior to attaining the age of 18 years, have not been met.  
38 U.S.C.A. § 101(4) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.356 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has service connected disability which has been 
rated as 100 percent disabling since 1981.  His child, [redacted] 
was born on May [redacted], 1977 and became 18 years of age on 
May [redacted], 1995.  Additional compensation is provided for a 
veteran otherwise entitled to compensation benefits where the 
veteran has a child.  38 U.S.C.A. § 1115 (West 1991 & Supp. 
1998).

The question for consideration is whether [redacted] may be 
recognized as a "child" of the veteran on the basis of 
permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.57(a)(1)(ii) (1998).  
The phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The focus of the analysis must be on 
[redacted]'s condition before and at the time of his 
eighteenth birthday.  If he is shown capable of self-support 
at age eighteen, the Board need go no further.  Dobson v. 
Brown, 4 Vet.App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
based on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  38 C.F.R. § 3.356(b) (1998).  The fact that a 
person is earning his or her own support is prima facie 
evidence that he or she is not incapable of self- support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1) (1998).

A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  38 C.F.R. § 3.356(b)(2) 
(1998).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3) 
(1998).

The evidence in this case shows that in April 1992, when 
[redacted] was 14 years of age, he was seen by David R. 
Graham, M.D. complaining of an abnormal gait and discomfort 
in the muscles of the calves.  Examination showed that he 
walked with a markedly internally rotated gait of both lower 
extremities and with both feet in some varus.  It was 
reported that until about six weeks earlier he was walking 
and functioning normally.  He then developed some back pain 
which had largely subsided and then developed the 
progressively severe abnormal gait.  There was some 
spasticity of the feet.  He walked with both feet turned in 
about 45 degrees.  There was no structural abnormality.  When 
relaxed he had full range of motion of both hips without 
irritability.  There was no femoral anteversion and alignment 
was normal from his knees to his ankles.  When the feet were 
pulled up into a relaxed position they were aligned normally.  
There were no reflexes at the knees or ankles.  X-rays of the 
lumbar spine and hips were normal.  

On examination by a specialist in neurology later in that 
month it was reported that both feet were toeing in to a 
significant degree.  They could be rotated, but there was 
tonic muscular force pulling them in.  He sat with a stooped 
posture.  Later in the same month it was reported that 
cervical, thoracic and lumbar MRI scans were normal and nerve 
conduction studies were normal.  In July 1992 the specialist 
recommended that [redacted] have a tutor and be excused from 
school until the end of October. 

At the time of examination by another specialist in 
neurology, Karl Kieburtz, M.D., in July 1992 it was reported 
that extensive evaluation including urinary and serum copper 
testing and ceruloplasma testing was normal.  It was also 
reported that an MRI of the head was normal and the 
ophthalmologic examination did not reveal Kayser-Fleischer 
rings.  [redacted] complained of pain in the ankles, knees 
and muscles of the lower leg at times, particularly when 
walking longer distances.  He stated that since its onset the 
problem had not worsened in any significant way and that he 
had not had any problems in the upper extremities.  It was 
reported that during the seventh and eighth grades he had 
received much of his schooling at home and the reasons for 
that were difficult to elicit.  The examiner noted that he 
had apparently been sick with pneumonia and ear infections.  
During the six months before this examination he had been 
exclusively tutored at home; some of his school absence was 
related to difficulties he had with his peers about his lower 
extremity problems.  He described himself as a loner and not 
having any close friends.  He reported several violent 
encounters with peers regarding teasing about his lower 
extremity problems.  He expressed concern that he could be 
even more violent in future encounters.

Examination revealed that he was alert, cooperative and 
oriented.  Cognitive status was intact and his abstract 
reasoning seemed advanced.  His range of vocabulary was 
excellent.  He had difficulty talking about specific highly 
emotional issues including his violent encounters with other 
children in the past.  He related depressive symptoms in the 
past, but denied them at the time of the examination.  He 
showed a range of affect.  There were no formal language 
errors.  Optic fundi were normal and visual fields were full.  
Extraocular movements were full, but pursuit was saccadic.  
There was some visual impersistence.  There appeared to be 
asymmetry of the face with a suggestion of right hemi-facial 
atrophy.  Additionally, there appeared to be generalized 
right body hemiatrophy compared to the left.  There was mild 
dysarthria.  Motor testing of the upper extremities was 
unremarkable.  There was mild scoliosis of the thoracic and 
lumbar spine.  There were marked dystonias posturing of the 
lower extremities at rest.  The feet were deviated inward so 
that the toes virtually faced each other.  That posture was 
fairly fixed and could not be reduced without eliciting pain.  
Tone in the upper leg was unremarkable and strength appeared 
full throughout.  He walked on the outer edge of his feet 
with the feet deviated inward.  When pushed to walk faster 
the postural deviation ameliorated somewhat.  There was some 
mild dystonic posturing of the hands, neck and upper trunk.  
Sensory testing was unremarkable.  Muscle stretch reflexes 
were 1-2+ and symmetric throughout except at the ankles where 
they could not be elicited easily.

In a letter dated In October 1994 Albert K. Chen, M.D., a 
psychiatrist, reported that [redacted] had torsion dystonia 
consisting of symptoms of involuntary inverting torsion of 
both feet causing substantial pain, and that he had become 
quite nervous and depressed.  The doctor noted that [redacted] 
had been treated with antidepressant and anxiolytic 
medication.  The diagnosis was secondary depression resulting 
from torsion dystonia.  He stated that because of his 
neurological problems, [redacted] had problems walking and 
was "practically housebound."  He stated that [redacted]
was deemed not capable of managing any gainful employment at 
that time.  In a letter dated in June 1995, Dr. Chen listed 
[redacted]'s diagnoses as depressive disorder secondary to 
neurological difficulty and idiopathic torsion dystonia, 
cause unknown.  He stated that [redacted]'s prognosis was 
very guarded, that he dropped out of school at age 16 and 
that he had not been able to be gainfully employed since that 
time.  He reported essentially the same items in a letter 
dated in December 1995. 
In a statement dated in June 1995 the veteran stated that 
[redacted] had a 9th grade education, had never married and 
had never been employed.  In a statement dated in December 
1995 the veteran reported that [redacted] had to drop out of 
school at age 14 due to an unknown disease and was tutored 
until age 16 when he was forced out due to school regulations 
and red tape.  He reported that at age 21 [redacted] would 
try for a high school equivalency diploma.  He reported that 
[redacted] had difficulty walking and maintaining his 
balance and that he was very limited as to what he could do.

In a letter dated in February 1996 Dr. Graham stated that he 
had not seen [redacted] since 1992 and that he was brought in 
to obtain up to date medical information regarding a VA 
claim.  Examination revealed that he walked with difficulty 
with about 30 degrees internal rotation and some varus of 
both feet.  He had full range of motion of both hips and 
knees without irritability.  There appeared to be marked 
tightness or spasticity of the posterior tibial tendon.  
There was virtually no subtalar motion in either ankle, at 
least when awake.  [redacted] stated that he could walk 
about 50 feet before having to stop because of pain in the 
ankles.  Knee jerks and ankle jerks were normal on both sides 
and there was no back pain or other neurological signs.  The 
upper extremities appeared to be normal.  Dr. Graham also 
reported that [redacted] indicated that he was getting along 
satisfactorily and did not wish to have either further 
diagnostic studies or any consideration of treatment or 
surgical intervention.

The Board recognizes that [redacted]'s disabilities began 
before his 18th birthday, and that his disabilities are such 
that his overall condition with regard to the ability for 
self support is not likely to improve to any significant 
degree.  Prior to his 18th birthday [redacted] had difficulty 
walking due to his disability.  He certainly could not 
perform in an occupation requiring extensive walking, 
standing or physical labor, but the evidence does not show 
the existence of significant mental impairment or impairment 
of the upper extremities.  In February 1996 Dr. Graham 
reported that the upper extremities were normal and there is 
no medical evidence to indicate that there was ever any 
impairment of the upper extremities.  In July 1992 Dr. 
Kieburtz reported that [redacted]'s cognitive status was 
intact, his abstract reasoning seemed advanced, and his range 
of vocabulary was excellent.  The Board concludes that [redacted] 
is not shown to have disabilities of such severity as to 
preclude employment of a more sedentary nature.  Indeed, 
except for his limited educational achievement, [redacted]
appears to have many abilities which would make him 
employable.  As noted by Dr. Graham, he can even walk 50 feet 
and, thus is not shown to be disabled to the extent a 
wheelchair-bound would be.  The Board recognizes that Dr. 
Chen referred to [redacted] as practically housebound and 
not capable of managing any gainful employment, but Dr. 
Chen's medical reports do not provide a clinical basis for 
those conclusory statements.  The clinical data and 
conclusions of other physicians who have examined and treated 
[redacted], including two specialists in neurology, indicate 
that he is neither housebound nor unemployable.  In this 
regard, the Board notes that Dr. Chen also referred to the 
veteran as "practically housebound" on the basis that he 
tried to avoid interaction with others and his social contact 
was constricted.  Accordingly, it is the judgment of the 
Board that [redacted] was not permanently incapable of self 
support prior to age eighteen and does not meet the 
definition of "child" for the purpose of qualifying as the 
veteran's dependent.


ORDER

Additional compensation benefits based on [redacted] being 
permanently incapable of self-support prior to age eighteen 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

